
	
		II
		110th CONGRESS
		2d Session
		S. 3033
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2008
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect investors by fostering transparency and
		  accountability of attorneys in private securities litigation. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securities Litigation Attorney
			 Accountability and Transparency Act.
		2.Disclosures of
			 payments, fee arrangements, contributions, and other potential conflicts of
			 interest between plaintiff and attorneys
			(a)Securities
			 Exchange Act of 1934Section 21D(a) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u–4(a)) is amended by adding at the end the following
			 new paragraphs:
				
					(10)Disclosures
				regarding payments
						(A)Sworn
				certifications requiredIn any private action arising under this
				title, each plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall be personally signed by such plaintiff and such
				attorney, respectively, and filed with the complaint, that identify any direct
				or indirect payment, or promise of any payment, by such attorney, or any person
				affiliated with such attorney, to such plaintiff, or any person affiliated with
				such plaintiff, beyond the plaintiff's pro rata share of any recovery, except
				as ordered or approved by the court in accordance with paragraph (4). Upon
				disclosure of any such payment or promise of payment, the court shall
				disqualify the attorney from representing the plaintiff.
						(B)DefinitionFor
				purposes of this paragraph, the term payment shall include the
				transfer of money and any other thing of value, including the provision of
				services, other than representation of the plaintiff in the private action
				arising under this title.
						(11)Disclosures
				regarding legal representationsIn any private action arising
				under this title, each plaintiff and any attorney for such plaintiff shall
				provide sworn certifications, which shall be personally signed by such
				plaintiff and such attorney, respectively, and filed with the complaint, that
				identifies the nature and terms of any legal representation provided by such
				attorney, or any person affiliated with such attorney, to such plaintiff, or
				any person affiliated with such plaintiff other than the representation of the
				plaintiff in the private action arising under this title. The court may allow
				such certifications to be made under seal. The court shall make a determination
				whether the nature or terms of the fee arrangement for any other matter
				influenced the selection and retention of counsel in any private action arising
				under this title and, if the court so finds, shall disqualify the attorney from
				representing the plaintiff in any such action.
					(12)Disclosures
				regarding contributionsIn any private action arising under this
				title, each plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall be personally signed by such plaintiff and such
				attorney, respectively, and filed with the complaint, that identifies any
				contribution made within five years prior to the filing of the complaint by
				such attorney, any person affiliated with such attorney, or any political
				action committee controlled by such attorney, to any elected official with
				authority to retain counsel for such plaintiff or to select or appoint,
				influence the selection or appointment of, or oversee any individual or group
				of individuals with that authority.
					(13)Disclosure
				regarding other conflicts of interestIn any private action
				arising under this title, each plaintiff and any attorney for such plaintiff
				shall provide sworn certifications, which shall be personally signed by such
				plaintiff and such attorney, respectively, and filed with the complaint, that
				identifies any other conflict of interest (other than one specified in
				paragraphs (10) through (12)) between such attorney and such plaintiff. The
				court shall make a determination of whether such conflict is sufficient to
				disqualify the attorney from representing the
				plaintiff.
					.
			(b)Securities Act
			 of 1933Section 27(a) of the Securities Act of 1933 (15 U.S.C.
			 77z–1(a)) is amended by adding at the end the following new paragraph:
				
					(9)Disclosures
				regarding payments
						(A)Sworn
				certifications requiredIn any private action arising under this
				title, each plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall be personally signed by such plaintiff and such
				attorney, respectively, and filed with the complaint, that identify any direct
				or indirect payment, or promise of any payment, by such attorney, or any person
				affiliated with such attorney, to such plaintiff, or any person affiliated with
				such plaintiff, beyond the plaintiff's pro rata share of any recovery, except
				as ordered or approved by the court in accordance with paragraph (4). Upon
				disclosure of any such payment or promise of payment, the court shall
				disqualify the attorney from representing the plaintiff.
						(B)DefinitionFor
				purposes of this paragraph, the term payment shall include the
				transfer of money and any other thing of value, including the provision of
				services, other than representation of the plaintiff in the private action
				arising under this title.
						(10)Disclosures
				regarding legal representationsIn any private action arising
				under this title, each plaintiff and any attorney for such plaintiff shall
				provide sworn certifications, which shall be personally signed by such
				plaintiff and such attorney, respectively, and filed with the complaint, that
				identifies the nature and terms of any legal representation provided by such
				attorney, or any person affiliated with such attorney, to such plaintiff, or
				any person affiliated with such plaintiff other than the representation of the
				plaintiff in the private action arising under this title. The court may allow
				such certifications to be made under seal. The court shall make a determination
				whether the nature or terms of the fee arrangement for any other matter
				influenced the selection and retention of counsel in any private action arising
				under this title and, if the court so finds, shall disqualify the attorney from
				representing the plaintiff in any such action.
					(11)Disclosures
				regarding contributionsIn any private action arising under this
				title, each plaintiff and any attorney for such plaintiff shall provide sworn
				certifications, which shall be personally signed by such plaintiff and such
				attorney, respectively, and filed with the complaint, that identifies any
				contribution made within five years prior to the filing of the complaint by
				such attorney, any person affiliated with such attorney, or any political
				action committee controlled by such attorney, to any elected official with
				authority to retain counsel for such plaintiff or to select or appoint,
				influence the selection or appointment of, or oversee any individual or group
				of individuals with that authority.
					(12)Disclosure
				regarding other conflicts of interestIn any private action
				arising under this title, each plaintiff and any attorney for such plaintiff
				shall provide sworn certifications, which shall be personally signed by such
				plaintiff and such attorney, respectively, and filed with the complaint, that
				identifies any other conflict of interest (other than one specified in
				paragraphs (9) through (11)) between such attorney and such plaintiff. The
				court shall make a determination of whether such conflict is sufficient to
				disqualify the attorney from representing the
				plaintiff.
					.
			3.Selection of
			 lead counsel
			(a)Securities
			 Exchange Act of 1934Section 21D(a)(3)(B)(v) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u–4(a)(3)(B)(v)) is amended by adding at the
			 end the following: In exercising the discretion of the court over the
			 approval of lead counsel, the court shall employ a competitive bidding process
			 as one of the criteria in the selection and retention of counsel for the most
			 adequate plaintiff, unless the court determines on the record that such a
			 process is not feasible..
			(b)Securities Act
			 of 1933Section 27(a)(3)(B)(v) of the Securities Act of 1933 (15
			 U.S.C. 77z–1(a)(3)(B)(v)) is amended by adding at the end the following:
			 In exercising the discretion of the court over the approval of lead
			 counsel, the court shall employ a competitive bidding process as one of the
			 criteria in the selection and retention of counsel for the most adequate
			 plaintiff, unless the court determines on the record that such a process is not
			 feasible..
			4.Study of average
			 hourly fees in securities class actions
			(a)Study and
			 review requiredThe Comptroller General of the United States
			 shall conduct a study and review of fee awards to lead counsel in securities
			 class actions over the 5-year period preceding the date of enactment of this
			 Act to determine the effective average hourly rate for lead counsel in such
			 actions.
			(b)Report
			 requiredNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on the results of the study
			 and review required by this section. The Comptroller General shall submit an
			 updated study every 3 years thereafter.
			(c)DefinitionFor
			 purposes of this section, the term securities class action means a
			 private class action arising under the Securities Act of 1933 (15 U.S.C. 77 et
			 seq.) or the Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.) that is
			 brought as a plaintiff class action pursuant to the Federal Rules of Civil
			 Procedure.
			
